Matter of Walden v Konviser (2016 NY Slip Op 02922)





Matter of Walden v Konviser


2016 NY Slip Op 02922


Decided on April 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Gische, Webber, JJ.


847 3190/15 -883

[*1]In re John Walden, Petitioner,
vHon. Jill Konviser, etc., Respondent.


John Walden, petitoner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 14, 2016
CLERK